NO








NO. 12-09-00317-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '                 APPEAL
FROM THE 114TH
IN RE: CHARLES ROSS,
APPELLANT                                                     '                 JUDICIAL
DISTRICT COURT
 
                                                                             '                 SMITH
COUNTY, TEXAS
 
 


MEMORANDUM
OPINION
PER
CURIAM
            We
withdraw our memorandum opinion and judgment of March 20, 2010, and issue this
substitute memorandum opinion and accompanying judgment in its place.  See
Tex. R. App. P. 19.3(a)
(permitting court, after expiration of plenary power, to correct clerical error
in opinion and judgment).
            Appellant
Charles Ross filed a document in the trial court entitled “Petition for Smith
County District Judge Determination for Probable Cause to Court of Inquiry or
Convening Special Grand Jury.”  By written order signed on August 5, 2009, the
trial court denied the relief sought and dismissed the cause.  Ross filed a
notice of appeal from the order.  On January 26, 2010, this court notified Ross
that the district clerk’s record received in this appeal does not include a
final judgment or other appealable order. See In re Court of Inquiry,
148 S.W.3d 554, 555 (Tex. App.–El Paso 2004, no pet.) (no appeal from district
judge’s determination under Chapter 52 of the Texas Code of Criminal
Procedure).  Therefore, the record does not show that this court has
jurisdiction of the appeal.  Ross was further notified that his appeal would be
dismissed if the information received in the appeal was not amended on or
before February 25, 2010 to show the jurisdiction of this court.  
On
February 3, 2010, we received a copy of a letter Ross sent to the district
clerk requesting that the trial court be asked to prepare and sign a final
judgment to be included in the appellate record.  Along with the copy of the
letter, we received a copy of a “Motion for Final Judgment,” which had been
sent to the district clerk for filing.  However, we have not received a final
judgment or other appealable order in this appeal.  Accordingly, the appeal is dismissed
for want of jurisdiction.  See Tex.
R. App. P. 37.2, 42.3.
Opinion delivered August 18, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)